20-10885-tmd Doc#19 Filed 08/13/20 Entered 08/13/20 10:58:46 Main Document Pg 1 of 2




  IT IS HEREBY ADJUDGED and DECREED that the
  below described is SO ORDERED.


  Dated: August 13, 2020.

                                                              __________________________________
                                                                        TONY M. DAVIS
                                                              UNITED STATES BANKRUPTCY JUDGE
  __________________________________________________________________



                               UNITED STATES BANKRUPTCY
                               COURT WESTERN DISTRICT OF
                                 TEXAS AUSTIN DIVISION

   IN RE:                                           §
                                                    §
   WC 1ST AND TRINITY LP                            §                Case No. 20-10885
                                                    §
   WC 3RD AND CONGRESS LP                           §                Case No. 20-10887
                                                    §
   WC 1ST AND TRINITY GP LLC                        §                Case No. 20-10886
                                                    §
    WC 3RD AND CONGRESS GP LLC                      §                Case No. 20-10888
                   Debtors                          §


           INTERIM ORDER REGARDING DISCOVERY IN CONNECTION
       WITH THE MOTIONS TO DISMISS AND SETTING RESPONSE DEADLINE
         On August 7, 2020, the Receiver, Gregory Milligan, filed his Motion to Dismiss
  Bankruptcy Cases, or in the Alternative, Motion for Determination that Receiver May Remain in
  Charge of Debtors in Possession in each of the above cases [ECF 8]. On August 11, 2020, motions
  seeking dismissal was filed by The Roy F. & Joann Cole Mitte Foundation in each of the above
  cases [ECF 10]. The next day, the Court held a status conference and found that an interim order
  allowing discovery related to the dismissal motions should be entered. In the alternative,
  information has been requested by a party-in-interest, and the Debtors shall provide it in
  accordance with their duties as outlined in Sections 1107 (a), 1106 (a)(1), and 704(a)(7).
20-10885-tmd Doc#19 Filed 08/13/20 Entered 08/13/20 10:58:46 Main Document Pg 2 of 2




         ACCORDINGLY, IT IS THEREFORE ORDERED that the Debtors, and their owners,
  affiliates, and persons in control of the Debtors, including Natin Paul, shall give the Receiver
  unfettered access to the financial data in the accounting system as ordered by the state court, on or
  before August 17, 2020.

         IT IS FURTHER ORDERED that World Class’ Vice President of Accounting, Barbara
  Lee, appear for a deposition on or before August 17, 2020.

         IT IS FURTHER ORDERED that the parties appear at a status conference on August 18,
  2020 at 3:00 p.m. to discuss the status of the discovery.

         IT IS FURTHER ORDERED that the Debtors shall file a response to the authority-to-file
  issue raised in the motions to dismiss by August 19, 2020.

                                                      ###
